Citation Nr: 1012434	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-13 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches, to include 
migraine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).  

The Veteran served on active duty from January 1951 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The statement of the case and supplemental statement of the 
case listed the issue as service connection for migraine 
headaches with spinal meningitis.  However, review of the 
claims folder shows that the Veteran is not actually 
claiming current spinal meningitis.  Also, there is no 
competent evidence that he has or ever had spinal 
meningitis.  Rather, he is speculating that he might have 
had spinal meningitis in service and that may have caused 
his current headaches.  He is really claiming service 
connection for headaches, so we have broadened that claim to 
include all headaches, and not just migraines.  The Board 
must consider all bases for a claim reasonably raised by the 
record.   See Solomon v. Brown, 6 Vet. App. 396, 400 (1994); 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. 
Derewinski, 1 Vet. App. 127, 130 (1991).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2009, a private physician, M. W. B., M.D., 
rendered a diagnosis of migraine without aura.  The Veterans 
Claims Assistance Act of 2000 (VCAA) provides that when 
there is competent evidence of a current disability, and 
medical or lay evidence (including statements from the 
claimant) indicate that the current disability is related to 
service, a medical examination or opinion shall be deemed 
necessary.  38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The agency of original jurisdiction 
(AOJ) should schedule the Veteran for a 
VA examination for his headaches.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination.  Any 
tests or studies that might be needed 
to respond to the following questions 
should be done.  

a.  What is the correct current 
diagnosis for the Veteran's headaches?  

b.  Is it at least as likely as not 
that the Veteran's illness in February 
1951, shortly after entering service, 
diagnosed as pharyngitis and treated 
with "P.P.Q." resulted in the Veteran's 
chronic headache disorder?  Please 
explain.  

c.  Is it at least as likely as not 
that a February 1953 reaction to 
influenza virus vaccine resulted in the 
Veteran's chronic headache disorder?  
Please explain.  

d.  Is it at least as likely as not 
that any incident of service resulted 
in the Veteran's chronic headache 
disorder?  Please explain.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.  

2.  Thereafter, the AOJ should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  

Subsequently, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



